Citation Nr: 1500100	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent for coronary artery disease (hereinafter referred to as CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in October 2013.  This claim was denied by the RO in a February 2014 rating decision.  Thus, this claim is still within the time period to be appealed.  See 38 C.F.R. § 20.302 (setting out the time limits for filing a notice of disagreement).  As the issue of TDIU has already been adjudicated by the RO and the Veteran may still appeal the decision, the Board finds that this issue is not part of the claim on appeal.  Thus, the Veteran is not prejudiced by the Board's finding as to the appellate status of the TDIU claim.


FINDING OF FACT

The Veteran's CAD is manifested by fatigue, shortness of breath, a metabolic equivalent level of 7, and a left ventricular ejection fraction of 55 percent.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for CAD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a December 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of these claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records he identified as potentially relevant have been obtained and associated with the claims file for consideration.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.

VA examinations were performed in February 2011 and May 2014 that included consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on the CAD claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's CAD since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); Accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

The Board notes that the May 2014 VA examination report indicates that the claims file was not reviewed.  Nevertheless, the mere fact that the examiner did not review the claims file does not compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); D'Aries, 22 Vet. App. at 106 (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history)); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render exam inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In this case, the examiner clearly had access to and reviewed the Veteran's VA treatment records, as the examiner checked off that the VA treatment records were reviewed.  In addition, the examiner directly quoted the results of a stress test from a December 2013 VA treatment record.  The examiner also checked off that they reviewed the Veteran's private treatment records, specifically mentioning pertinent medical records in the Veteran's electronic claims file.  Moreover, a review of the claims file also would not alter the examiner's clinical findings made on examination of the Veteran.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  The other documents in the file contain no information regarding the Veteran's CAD, and thus are not relevant.  The Veteran's assertion that he was experiencing greater fatigue was already considered by the examiner and is also reflected in the May 2014 VA examination report.  Accordingly, the Board finds that the examiner's failure to review the claims file did not compromise the adequacy of the examination and the examiner's findings regarding the severity of the Veteran's CAD.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran claims entitlement to an initial rating greater than 30 percent for his CAD.  For the reasons that follow, the Board finds that entitlement to a rating in excess 30 percent is not warranted.

The Veteran's CAD has been evaluated under Diagnostic Code (DC) 7005, which pertains to arteriosclerotic heart disease.  See 38 C.F.R. § 4.104.  When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  Metabolic equivalent (METs) testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

Under DC 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran's CAD was service connected effective August 27, 2010.  In November 2009 the Veteran had a heart attack and a stent was placed in his mid LAD.  In a November 2009 hospital record, the Veteran's LVEF was 55 percent.  However, an October 2011 private treatment record reflects that an echocardiogram done soon after the Veteran had the stent placed showed that the Veteran's LVEF was normal.

A November 2010 private treatment record shows that the Veteran reported having increasing fatigue and shortness of breath, but he denied chest pain, syncope and stroke.  In a January 2011 physician statement for heart disease, the Veteran's private physician stated that the Veteran had LVEF of 55 percent in November 2009, but that the Veteran did not suffer from chronic congestive heart failure.

The February 2011 VA examination report reflects that there is no evidence or history of congestive heart failure.  The report does, however, reflect that the Veteran has angina, dizziness, fatigue and onset of dyspnea on moderate exertion.  The VA examiner did not include the Veteran's LVEF in the February 2011 VA examination report.  However, that VA examiner estimated that the Veteran had a METs level of 7.  More specifically, the February 2011 VA examination report reflects that the Veteran can do some household work and can walk about 300 feet before having to rest due to fatigue.

In an October 2011 private treatment record, the Veteran denied chest pains and shortness of breath.  A January 2012 VA treatment record indicates that the Veteran denied dyspnea, dizziness and chest pain.

An April 2012 private treatment record states that the Veteran presented with worsening fatigue, although he denied chest pain and shortness of breath.  The April 2012 private treatment record also indicates that the Veteran's last echocardiogram showed normal LVEF, however, it does not provide a date for the echocardiogram.

In his August 2012 substantive appeal (Form 9), the Veteran requested a new VA examination and stated that he was unable to walk more than 100 yards without experiencing fatigue.  In addition, a November 2012 private treatment record reflects that the Veteran continued to have fatigue and occasional light-headedness, but that he denied chest tightness and shortness of breath.

In May 2013, the Veteran called the VA and reported shortness of breath, lack of energy, chest pressure, heaviness, and tightness in his chest, and chest pain similar to his past heart attack.  However, the Veteran refused to go to the emergency room.

In an October 2013 statement, the Veteran testified that his November 2009 heart attack left him unable to do many of his daily normal activities.  For example, he stated that going upstairs to his bedroom and walking to his mailbox leave him out of breath.  In addition, he stated that he aches all over his body.

The May 2014 VA examination report shows that, pursuant to a December 2013 treadmill stress study, the Veteran's METs level was 7.  In addition, the May 2014 VA examination report states that, pursuant to a November 2009 echocardiogram, there is evidence of hypertrophy or dilation and that the Veteran's LVEF is 55 percent.  The Veteran's LVEF was not obtained during the examination.  Finally, the May 2014 VA examination report reflects that the Veteran does not have congestive heart failure.

The preponderance of the evidence weighs against assignment of a rating for the CAD higher than 30 percent during the time period on appeal.  

Both the February 2011 and May 2014 VA examination reports state that the Veteran does not have congestive heart failure.  In addition, the January 2011 physician statement for heart disease reflects that the Veteran did not have chronic congestive heart failure.  Thus, there is no evidence to support that the Veteran had any episodes of acute congestive heart failure or chronic congestive heart failure at any point during the time period on appeal.

The Veteran's METs value was estimated to be at level 7 in the February 2011 VA examination report and the May 2014 VA examination report reflects that the Veteran's METs level was 7 pursuant to a December 2013 VA treatment record.  Thus, there is no evidence of the Veteran's METs level being measured to be lower than 7.  Finally, the only specific LVEF value in the record is 55 percent.  Thus, the criteria for a rating higher than 30 percent for CAD under DC 7005 have not been met or approximated at any time during the period on appeal.  See, 38 C.F.R. § 4.104, DC 7005.

As there is no evidence showing that the Veteran's CAD has approximated the criteria for a rating greater than 30 percent at any point during the time period on appeal, staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126.

Finally, the Board considered whether the Veteran's CAD claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for the CAD claim.  As discussed above, the evidence of record shows that the Veteran's CAD is manifested by fatigue, shortness of breath, a METs level of 7 and an LVEF of 55 percent.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by section 4.100 of the regulations, as well as DC 7005.  See 38 C.F.R. §§ 4.100, 4.104.  Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a 30 percent rating under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Accordingly, there is no evidence indicating that the Veteran's CAD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's CAD will not be referred for extraschedular consideration.  See id.


ORDER

Entitlement to an initial rating in excess of 30 percent for coronary artery disease is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


